DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on February 5, 2021 has been fully considered. All previous rejections are maintained for the reasons set forth in “Response to Arguments” section below. The following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1, 3-5, 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mara et al (US 4,720,397) in view of Comino et al (US 2010/0256303) and Chernysheva et al (WO 2013/023983).
It is noted that while the rejection is made over WO 2013/023983 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 

4. The rejection is adequately set forth on pages 3-9 of an Office action mailed on October 6, 2020 and is incorporated here by reference.

5.  Claims 1, 3-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mara et al (US 4,720,397) in view of Comino et al (US 2010/0256303) and Chernysheva et al (WO 2013/023983), in further view of Bekiarian et al (US 6,713,567).
It is noted that while the rejection is made over WO 2013/023983 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0213730 is relied upon. All citations to paragraph numbers, etc., below refer to  US 2014/0213730.

6. The rejection is adequately set forth on pages 10-12 of an Office action mailed on October 6, 2020 and is incorporated here by reference.

7.  Claims 1, 3-5, 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chernysheva et al (WO 2013/023983) in view of Comino et al (US 2010/0256303) and O’Mara et al (US 4,720,397).
It is noted that while the rejection is made over WO 2013/023983 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 

8. The rejection is adequately set forth on pages 13-18 of an Office action mailed on October 6, 2020 and is incorporated here by reference.

9. Claims 1, 3-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chernysheva et al (WO 2013/023983) in view of Comino et al (US 2010/0256303) and O’Mara et al (US 4,720,397), in further view of Bekiarian et al (US 6,713,567).
It is noted that while the rejection is made over WO 2013/023983 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0213730 is relied upon. All citations to paragraph numbers, etc., below refer to  US 2014/0213730.

10. The rejection is adequately set forth on pages 19-21 of an Office action mailed on October 6, 2020 and is incorporated here by reference.

Response to Arguments
11.  Applicant's arguments filed on February 2, 2021 have been fully considered.  

12. With respect to Applicant’s arguments regarding the rejections of Claims 1, 3-5, 7-8, 16-17 under 35 U.S.C. 103 as being unpatentable over O’Mara et al (US 4,720,397) in view of Comino et al (US 2010/0256303) and Chernysheva et al (WO 2013/023983), Chernysheva et al (WO 2013/023983) in view of Comino et al (US 2010/0256303) and O’Mara et al (US 4,720,397), it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) O’Mara et al discloses a particulate free-flowing polymer composition comprising polymeric core particles covered with finely divided solid particles having a median particle diameter less than one-tenth of the median diameter of the polymer core particles (col. 3, lines 10-17), wherein the core polymer particles are fluoroelastomers such as copolymers of vinylidene fluoride and hexafluoropropylene (col. 4, lines 15-17); the coating particles are Teflon, i.e. polytetrafluoroethylene (PTFE) particles (col. 6, lines 48); the median diameter of the polymer particles of the core is preferably less than about 0.5 mm (500 micron) (col. 4, lines 60-65) and the coating particles are having size of less than 10 micron (col. 4, lines 65-67), specifically less than 1 micron (col. 8, lines 24-26), preferably 0.1-10 micron (i.e. as low as 100 nm). The resulted coated particles are free flowing and non-agglomerating (col. 3, lines 21-40).
Thus, O’Mara et al explicitly teaches the small PTFE particles covering the fluoroelastomer, such as vinylidene fluoride copolymer, core to provide the composite particles that are free-flowing and non-agglomerating, i.e. not sticking to each other, or in other words PTFE particles are providing, at least partially, anti-sticking properties to O’Mara et al further teaches that the minimum amount of the coating agent depends upon the relative size of the coating agent particles as compared to the polymer particles as well as on the specific gravity of the components (col. 5, lines 24-29). The fluoroelastomer particles are physically admixed with the PTFE particles (col. 3, lines 16-17).
3)  Though O’Mara et al does not explicitly teach the weight ratio of the fluoroelastomer particles to the coating agent particles being 99.2:0.8 to 99.25:0.05, the secondary reference of Comino et al was applied for the teachings of that. Thus,
Comino et al discloses a fluoroelastomer composition comprising at least one fluoroelastomer including copolymers of vinylidene fluoride ([0030], [0032], [0034]) and 0.1 to 25 phr of a melt-processible fluoropolymer ([0068], [0108], Abstract), specifically copolymers of tetrafluoroethylene with perfluoroalkylvinylether, specifically perfluoromethylvinylether  (TFE/PAVE) ([0096]-[0102]), wherein the TFE/PAVE thermoplastic copolymer is used in the form of powder and acts as a process aid for the fluoroelastomer thus providing a non-sticky material ([0157], [0164], [0167]). Thus, the melt-processable fluoropolymer is used in amount of as low as 0.1%wt and weight ratio of the fluoroelastomer to the melt-processable fluoropolymer of 99.9: 0.1.
Thus, similarly to the teachings of O’Mara et al, Comino et al discloses a combination of fluoroelastomer such as vinylidene fluoride copolymers, and PTFE-based powder particles, wherein said PTFE particles are also providing anti-sticking, i.e. anti-agglomerating, properties, and maybe used in amount of as low as 0.1%wt.
at least partially coated with elementary particles (B). Since the coating of the particles (B) is cited as being only partially coated on the core particles, and thereby maybe coated in minimum percentage, especially since are used in a very low amount of 0.05-0.8%wt, therefore, the composite particles claimed in instant invention appear to be a  ”mixture” of the core particles having elementary particles minimally attached at some places of the core surface, which is similar to the teachings of Comino et al.
5) Further, all of O’Mara et al, Comino et al and Chernysheva et al disclose the core being fluoroelastomers such as vinylidene fluoride copolymers (col. 4, lines 15-17 of O’Mara et al,  [0032] of Comino et al and [0026]-[0028] of Chernysheva et al), and thereby appear to belong to the same field of endeavor.
6) It is further noted that both Comino et al and Chernysheva et al are related to fluoropolymer-based compositions comprising a fluoroelastomer and a thermoplastic fluoropolymer, wherein the use of the thermoplastic fluoropolymer provides no-sticking properties as well (see [0167] of Comino et al and [0080] of Chernysheva et al).
7) Comino et al, Chernysheva et al and Bekiarian et al are the secondary references which were applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
8) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
9) It is further noted that instant claims are silent with respect to any properties of the composition, specifically anti-sticking properties, and/or other properties that maybe impacted by the presence of crystalline elementary particles, as argued by Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764